Order entered August 20, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00459-CR

                       VERNON RAY MCCULLOUGH, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the County Criminal Court No. 7
                                 Dallas County, Texas
                        Trial Court Cause No. MA15-21016-H

                                         ORDER
       Before the Court is court reporter Georgina Ware’s August 19, 2018 request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record due September 21, 2018.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE